



EXHIBIT 10.38
KAR Auction Services, Inc.


2009 OMNIBUS STOCK AND INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
2017 AWARD


THIS AGREEMENT (the “Agreement”) is made between KAR Auction Services, Inc., a
Delaware corporation (the “Company”), and [NAME] (the “Recipient”) pursuant to
the KAR Auction Services, Inc. 2009 Omnibus Stock and Incentive Plan, as amended
(the “Plan”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Plan. The parties hereto agree as
follows:


1.    Grant of Restricted Stock Units. The Company hereby grants to the
Recipient a target number of [_______] Restricted Stock Units (the “Award”) as
of [___________], 2017, subject to the terms and conditions of the Plan and this
Agreement. The Restricted Stock Units shall vest based on the Company’s
performance during the “Period of Restriction,” as specified in Section 4 and
pursuant to the terms of this Agreement. A “Restricted Stock Unit” is an “Other
Share-Based Award” under the Plan and each Restricted Stock Unit entitles the
Recipient to a share of Common Stock upon vesting subject to the terms of this
Agreement.
2.    Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law. The Recipient shall have no rights in the
Common Stock underlying the Restricted Stock Units until the termination of the
Period of Restriction specified in Section 4 below or as otherwise provided in
the Plan or this Agreement. The Recipient shall not have any voting rights with
respect to the Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.
4.    Period of Restriction. Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 5 and 6 of
this Agreement, as applicable, the number of Restricted Stock Units that shall
become vested shall be calculated in accordance with the chart below, based on
the Company’s “Cumulative Operating Adjusted Net Income Per Share” for the
“Measurement Period,” calculated as of the “Measurement Date” (each as defined
below). If the Company’s Cumulative Operating Adjusted Net Income Per Share
falls between Threshold and Target or between Target and Maximum levels of
performance, the number of Restricted Stock Units that vest shall be calculated
using straight-line interpolation. Such vesting shall occur upon certification
by the Committee that the applicable performance criteria have been met.




        





--------------------------------------------------------------------------------











Cumulative Operating Adjusted Net Income Per Share During the Measurement Period
Number of Restricted Stock Units Vesting
Below Threshold:
Below $[____]
0
Threshold:
$[____]
[0.5x]
Target:
$[____]
[x]
Maximum:
Greater than or equal to $[____]
[2x]

x = [Target number of Restricted Stock Units]
“Cumulative Operating Adjusted Net Income Per Share” shall mean the sum of the
Company’s Operating Adjusted Net Income Per Share for the three fiscal years in
the Measurement Period.  “Operating Adjusted Net Income Per Share” for a fiscal
year is calculated by dividing Operating Adjusted Net Income by the weighted
average diluted common shares outstanding per year.  “Operating Adjusted Net
Income” for a fiscal year, as calculated and reported in the Company’s annual
earnings release, is equal to the Company’s net income as reported in the Form
10-K filed by the Company with respect to such fiscal year, adjusted to (i)
exclude gains/losses from certain nonrecurring and unbudgeted capital
transactions, including debt prepayment, debt refinancing, share repurchases and
related financing costs not contemplated in the long term incentive targets,
(ii) exclude amortization expense associated with acquired intangible assets
recorded during purchase accounting of acquisitions, (iii)  exclude acquisition
contingent consideration, (iv) exclude the impact of significant acts of God or
other events outside of the Company’s control that may affect the overall
economic environment, (v) exclude significant asset impairments, (vi) exclude
the impact of adoption of new accounting standards, and (vii) exclude the impact
of tax rate changes caused by changes in the tax legislation.
“Measurement Period” shall mean the period commencing on January 1, 2017 and
ending on the Measurement Date.
“Measurement Date” shall mean December 31, 2019.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the Recipient’s Restricted Stock
Unit Account.


2
        





--------------------------------------------------------------------------------





5.    Termination of Employment.
(a)     If, from January 1, 2017 until the “Payment Date” (as defined in Section
8), the Recipient experiences a termination of employment by the Company and its
Affiliates by reason of Disability or death, then the Recipient shall be
entitled to receive, on the Payment Date, all shares of Common Stock the
Recipient would have been entitled to under Section 4 if he or she had remained
employed until the last day of the Period of Restriction (based on actual
performance during the Period of Restriction, as described in Section 4).
(b)    If, from January 1, 2017 until the “Payment Date” (as defined in Section
8), the Recipient experiences a termination of employment with the Company and
its Affiliates by reason of Retirement or Early Retirement Date (as defined
below), then the Recipient shall be entitled to receive, on the Payment Date, a
number of shares of Common Stock the Recipient would have been entitled to under
Section 4 if he or she had remained employed until the last day of the Period of
Restriction (based on actual performance during the Period of Restriction, as
described in Section 4) multiplied by a fraction, the numerator of which shall
be the number of full calendar months during the period from January 1, 2017
through the date the Recipient’s employment terminated plus 12 (provided the
numerator shall in no event exceed 36) and the denominator of which shall be 36,
the total number of months in the Period of Restriction. The Recipient’s “Early
Retirement Date” is the date of his or her voluntary termination of employment
after attaining a combination of years of age and service with the Company and
its Affiliates of at least 70, with a minimum age of 60; provided, that,
notwithstanding any language to the contrary in the Plan, the Recipient’s years
of service with a company prior to it becoming an Affiliate will qualify as
service towards attainment of an Early Retirement Date if and only if the
Recipient has provided at least five years of service with the Company or
another company that was an Affiliate at the time of service.
(c)     Prior to a Change in Control, if, from January 1, 2017 until the
“Payment Date” (as defined in Section 8), the Recipient experiences a
termination of employment with the Company and its Affiliates by the Company
without Cause or by the Recipient for Good Reason (as defined in the Recipient’s
employment agreement with the Company, to the extent applicable), then the
Recipient shall be entitled to receive, on the Payment Date, a number of shares
of Common Stock the Recipient would have been entitled to under Section 4 if he
or she had remained employed until the last day of the Period of Restriction
(based on actual performance during the Period of Restriction, as described in
Section 4) multiplied by a fraction, the numerator of which shall be the number
of full calendar months during the period from January 1, 2017 through the date
the Recipient’s employment terminated and the denominator of which shall be 36,
the total number of months in the Period of Restriction.
(d)    If, from January 1, 2017 until the “Payment Date” (as defined in Section
8), the Recipient experiences a termination of employment with the Company and
its Affiliates for any reason other than those set forth in Sections 5(a), 5(b)
or 5(c) above or Section 6 below, then the Recipient shall forfeit any
Restricted Stock Units that are subject to the Period of Restriction on the date
of such termination of employment.
6.    Vesting upon Change in Control. Upon a Change in Control occurring during
the Measurement Period and prior to the Recipient’s termination of employment
with the Company


3
        





--------------------------------------------------------------------------------





and its Affiliates, the Restricted Stock Units may be assumed or replaced by the
Company or its successor for a substantially similar equity or cash incentive
award that (i) is based on the Target number of Restricted Stock Units and (ii)
will be subject only to service-based vesting through a date not later than the
Measurement Date. If such Restricted Stock Units are assumed or replaced in a
Change in Control and the Recipient’s employment with the Company or its
successor is terminated without Cause or by the Recipient for Good Reason (as
defined in the Recipient’s employment agreement with the Company, to the extent
applicable) prior to the Measurement Date, the assumed or replaced award shall
become fully vested based on the Target level of performance on the date of such
termination of employment and shall be paid to Recipient as soon as
administratively feasible thereafter (but in no event later than March 15 of the
year following the year in which the such termination of employment occurs). To
the extent any Restricted Stock Units are not assumed or replaced by the Company
or its successor upon a Change in Control as set forth above (including any
Restricted Stock Units that remain outstanding under Sections 5(b) and 5(c)), or
the Recipient’s employment is terminated without cause effective as of the
consummation of such Change in Control, then the Target number of Restricted
Stock Units shall become immediately vested on the date of such Change in
Control and shall be paid to the Recipient as soon as administratively feasible
thereafter (but in no event later than March 15 of the year following the year
in which such Change in Control occurs).
7.    Adjustment in Capitalization. In the event of any change in the Common
Stock through stock dividends or stock splits, a corporate split-off or
split-up, or recapitalization, merger, consolidation, exchange of shares, or a
similar event, the number of Restricted Stock Units subject to this Agreement
shall be equitably adjusted by the Committee.
8.    Delivery of Stock Certificates. Subject to the requirements of Sections 9
and 10 below, as promptly as practicable after the Committee certifies that
Restricted Stock Units ceased to be subject to the Period of Restriction in
accordance with this Agreement, but in no event later than March 15 of the year
following the year in which the shares became vested (the “Payment Date”), the
Company may, if applicable, cause to be issued and delivered to a brokerage
account for the benefit of the Recipient certificates or electronic book entry
credit for the shares of Common Stock that correspond to the vested Restricted
Stock Units.
9.    Tax Withholding. Whenever Common Stock is to be issued, a payment is to be
made, or any other vesting or payment event occurs under this Agreement, the
Company or any Subsidiary shall withhold, or, with the consent of the Committee,
require the Recipient to remit to the Company or such Subsidiary, an amount
sufficient to satisfy the federal, state, and local withholding tax requirements
relating to such transaction, and the Company or such Subsidiary may defer any
payment or issuance of Common Stock until such requirements are satisfied;
provided that the amount of any such withholding shall not exceed the maximum
statutory withholding rate applicable with respect to the Recipient.
10.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who satisfies the eligibility requirements outlined in the Plan
and the Committee’s administrative procedures. The future value of Common Stock
acquired under the Plan is unknown and could increase or decrease.


4
        





--------------------------------------------------------------------------------





Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.


11.    No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Recipient’s employment at any time, or confer upon the Recipient any right
to continue in the employ of the Company or any Subsidiary.
12.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of employment” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
13.    Dividend Equivalents. The Recipient will accrue dividend equivalents with
respect to the Award. Dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of this Agreement. Dividend equivalents will be determined based on
the dividends that the Recipient would have received, had the Recipient held
shares of Common Stock equal to the vested number of Restricted Stock Units from
January 1, 2017 until the earlier to occur of the Payment Date or the date of a
Change in Control, and assuming that the dividends were reinvested in Common
Stock (and any dividends on such shares were reinvested in Common Stock). The
dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as specified in this Agreement.
14.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
15.    Amendment. The Committee may at any time amend, modify or terminate this
Agreement; provided, however, that no such action of the Committee shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Committee, to the extent it deems necessary or advisable
in its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement so that the Award qualifies for
exemption from or complies with Code Section 409A; provided, however, that the
Committee and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.


5
        





--------------------------------------------------------------------------------





16.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such policies, rules and
regulations as the Committee may adopt for administration of the Plan, including
but not limited to any stock ownership and stock holding guidelines. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate for the administration of
the Plan and this Agreement, all of which shall be binding upon the Recipient.
Any inconsistency between this Agreement and the Plan shall be resolved in favor
of the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.
17.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
18.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of Indiana, County of Hamilton,
United States of America, including the Federal Courts located therein (should
Federal jurisdiction exist).
19.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation or
otherwise.
20.    Erroneously Awarded Compensation. This Award shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.
[signature page follows]


6
        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Recipient and the Company have executed this Agreement
as of this ___ day of ________, 2017.






_______________________________
KAR AUCTION SERVICES, INC.


By: _______________________________


[NAME]
Its: _______________________________









7
        



